Citation Nr: 1220132	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  04-30 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for Meniere's disease.

2. Entitlement to service connection for pulmonary vascular disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active duty service from September 1951 to September 1955. 

These matters were last before the Board of Veterans' Appeals (Board) in November 2008 on appeal from a January 2003 rating decision by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appealed the November 2008 Board decision regarding the claim for pulmonary vascular disease to the United States Court of Appeals for Veterans Claims (Court). The Veteran and VA filed a Joint Motion for Remand (JMR) with the Court. In an August 2009 Order, the Court remanded the claim to the Board for compliance with the JMR instructions. Specifically, the JMR instructed the Board to address the Veteran's contention that he experienced pulmonary vascular disease secondary to Meniere's disease and/or asbestosis.

In a June 2010 rating decision, the RO granted service connection for asbestosis and assigned a non-compensable rating.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal of the claim for service connection for pulmonary vascular disease is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.




FINDING OF FACT

The Veteran does not have Meniere's disease.


CONCLUSION OF LAW

The criteria for entitlement to service connection for Meniere's disease on a direct and secondary basis have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. With few exceptions, the regulations implementing this law are applicable to all claims filed on or after the date of enactment, or filed before the date of enactment and not yet final as of that date. Veterans Claims Assistance Act (VCAA); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA must notify the Veteran of evidence and information necessary to substantiate his claim and inform him whether he or VA bears the burden of producing or obtaining that evidence or information. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran was notified of the information necessary to substantiate his service connection claim. The RO sent the Veteran notice by letters dated in October 2002, May 2003, November 2003, December 2004, and December 2010 in which he was informed of what was required to substantiate his claim and of his and VA's respective duties, i.e., that VA would attempt to get any additional records that he identified as being helpful to his claim.

Since the Veteran's claim for service connection is denied, as discussed below, there is no potential effective date or disability rating issue that would warrant additional notice as to the issue. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds no prejudice to the Veteran in proceeding with the issuance of a final disposition. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby). 



There is no indication that the outcome of the case has been affected, and the Veteran has been provided a meaningful opportunity to participate effectively in the processing of his claim. The content of the subsequent notice provided to the Veteran fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d). The Veteran's relevant service, VA and private medical treatment records have been obtained. There is no indication of any additional, relevant records that the RO failed to obtain.

The Veteran was afforded a VA examination in October 2009 and VA medical opinions were obtained in May 2011 and September 2011. These examinations were thorough in nature, based upon a review of the Veteran's entire claims file, and provided relevant findings that are sufficient to adjudicate the claim. Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the Veteran's claims folder). The action directed in the remand has been completed in full. Dyment v. West, 13 Vet. App. 141, 146-47 (1999). Under such circumstances, there is no duty to provide another examination or to obtain an additional medical opinion. Id.  

Accordingly, the requirements of the VCAA have been met by the RO. Having determined that the duty to notify and the duty to assist have been satisfied, the Board turns to an evaluation of the Veteran's claim on the merits.

Merits of the claim

The Veteran asserts that he has Meniere's disease, and argues that it was caused by in-service treatment for suppurative otitis media. Meniere's disease is defined as "hearing loss, tinnitus, and vertigo resulting from nonsuppurative disease of the labyrinth with edema." Dorland's Medical Dictionary, Saunders, 30th Edition, 2003 at 538. Alternatively, he argues that his service-connected migraine headaches were the onset of Meniere's disorder. The Veteran's migraine headache disorder and asbestosis are service connected. However, although the Veteran has reported to various VA and non-VA medical examiners that he has Meniere's disease, repeated medical inquiries have demonstrated that he is not diagnosed with this disorder. The claim will therefore be denied. 

The law provides that service connection may be granted for a disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110. The resolution of this issue must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which the claimant served, his medical records and all pertinent medical and lay evidence. Determinations relative to service connection will be based on review of the entire evidence of record. 38 C.F.R. § 3.303(a).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet App. 341, 346 (1999); Cuevas v. Principi, 3 Vet. App. 542 (1992).

Relevant to the issue of service connection on a direct basis, the law provides that as to the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2011). 



Service connection for certain organic diseases of the nervous system may also be established based upon a legal "presumption" by showing that they were manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2011). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran's service treatment records (STRs) are negative for any findings of Meniere's disease. An August 1951 Report of Medical History reflects no history of dizziness or fainting spells. STRs reflect in-service treatment for acute suppurative otitis in December 1951, when he was hospitalized for two weeks, administered an unspecified "chemotherapy" and released to duty. Sick call treatment record reflects he was treated, in part, for headaches, tonsillitis, and "otins extema," apparently in reference to otitis externa. In January 1953, he was again treated for otitis. In December 1954, the Veteran underwent a "complete neurological examination" and was found to be normal.

His August 1955 pre-separation report of medical examination showed that upon clinical evaluation, his neurologic system and his ears, generally, to include the internal and external canals, were normal.

Although during the course of his appeal, the Veteran has alleged both to VA and various non-VA medical practitioners that he underwent a tympanoplasty during service, his STRs do not show this procedure. The report of pre-separation clinical evaluation indicates that his "ears - general," which is also noted to include the "int[erior and] ext[erior] canals were noted to be "normal." He underwent a chest radiographic study which was reported as "negative." When the Veteran was discharged from active service, Naval medical authorities assigned him an overall "profile" indicating that he had a "high level" of physical fitness.

A September 1966 statement from Dr. G. C. noted that the Veteran complained of headaches for the previous 10 years. However, the Veteran's neurological examination was completely negative. The neurologist opined that the Veteran had a cluster headache syndrome, which was noted by the examiner to be a variant of migraine headaches. X-rays of the Veteran's skull were within normal limits and neurological examination was completely negative. 

A July 1981 VA treatment record reflects reported feelings of dizziness and increased heart rate during a headache episode.

In a January 1997 written statement, the Veteran described ear difficulty, headaches, and dizziness. He did not mention a diagnosis of Meneire's disease.  

A July 1997 treatment record noted history of headaches, watery eyes, and dizziness. The impression was to rule out Meniere's disease/vestibular dysfunction via audiometry, computed tomography (CT) scan of head, and Doppler study.



An August 1999 transcranial Doppler study noted dizziness that could be explained by migraines. The August 1999 magnetic imaging resonance (MRI) was normal.

A September 1999 treatment record noted that the Veteran "may have a component" of Meniere's disease.

An October 1999 audiological evaluation diagnosed the Veteran with normal middle ear function, but moderate to severe high frequency sensorionueral hearing loss.

A May 2000 consultation record noted that basilar migraine was still the most likely explanation for previous findings and his complaints of headaches, dizziness, disequilibrium, and nausea.

While hospitalized after back surgery at Buffalo Mercy Hospital in June 2000, the Veteran fainted after rising from bed. He complained of mild nausea, although it was noted that nausea had been present before loss of consciousness. There was noted no abdominal pain, no chest discomfort, and no dyspnea. He was noted to be able to move all extremities. The assessment was "probable orthostatic hypotension." 

Although the Veteran first reported during an August 2000 audiology consultation that he had been diagnosed with Meniere's disease in 1999, the record does not demonstrate such a previous diagnosis. During an October 2000 admission, his report was apparently repeated to medical care providers. 

A June 2001 statement from a private health care provider, J. S., observed that dizziness began in service due to a tympanoplasty. However, an August 2001 VA treatment record stated that the Veteran did not have Meniere's disease and a June 2001 VA treatment note indicated that there was likely a neurologic origin for his dizziness.

A September 2001 VA treatment note indicated that the Veteran's dizziness had cardiac, neurologic, and vestibular components.

A May 2003 clinical record noted Meniere's disease "by history."

A July 2004 note from J.S., RPAC states that the Veteran's dizziness had been complicated by service-connected migraine headaches. 

A June 2002 VA treatment record noted that the Veteran reported daily episodes of dizziness and vertigo. The Veteran related his vertigo history to service since radiation treatment in 1951. The provisional diagnosis was dizziness/vertigo.

In an October 2002 report, the Veteran stated that had recurrent vertigo diagnosed as Meniere's disease.

The Veteran had a neurology consult in February 2002. He reported a history of severe headaches since service in 1951. It stated that he had multiple testing while in service and afterwards. The record noted that the Veteran had been given a diagnosis of Meniere's disease and prescribed Meclizine. However, it was not noted whether there was any diagnostic testing at that, or any other time to indicate that the Veteran had Meniere's disease. VA treatment records subsequent to October 2009 only note a medical history of Meniere's disease.

An August 2010 VA treatment record reflects that the Veteran was seen in the emergency department with vertigo that was chronic for the past 30 years. His discharge diagnosis, in part, was vertigo and Meneire's disease. A November 2010 VA opinion noted that the Veteran's dizziness was associated with his migraines.

During the course of development of the appeal, an October 2009 VA examiner/otolaryngologist found that the Veteran did not have Meniere's disease. The examiner stated that there was nothing in the history or medical records to support a diagnosis. The examiner noted that nowhere in the medical record nor in the claims file did documentation support such a history which would support a diagnosis. And that although the diagnosis of Meniere's disease was initially entertained as a possibility during an outpatient visit, it had no clinical support other than the occurrence of dizziness. The examiner noted that since that time, the Meniere's disease diagnosis had become part of his active problem list and was repeatedly referred to again and again by clinicians but without any supporting symptoms complexes or other findings.

The examiner further noted that it was more likely than not that the Veteran's recurrent dizziness/disequilibrium, at least in part, resulted from or was associated with his service-connected migraine headaches. The examiner noted that as the balance system represents a complicated integration of visual, vestibular, and proprioceptive data, symptoms of imbalance or disequilibrium could be induced by processes affecting or disabling any of these systems. 

The examiner also noted that migraines, for which the Veteran is in receipt of service connection, have long been known to have such capabilities and to frequently produce such effects. The Veteran had multiple medical problems including peripheral vascular disease, cardiac disease with arrhythmias and impaired vision with macular degeneration each of which can have an impact on the balance system and be associated with disequilibrium.
      
In a May 2011 VA opinion, the VA examiner stated that the October 2009 VA examiner found that the Veteran did not have Meniere's disease and provided a "good" opinion with documentation that the Veteran did not have Meniere's disease, particularly lack of fluctuating hearing loss, a unilateral hearing loss, and true vertigo. The May 2011 VA examiner concurred in the finding that the Veteran did not have Meniere's disease.
      
Because further evidence was then obtained, the claims folder was again returned to the examiner who conducted the October 2009 VA examination. The examiner again found that it was more likely than not that the recurrent dizziness/ disequilibrium, at least in part, resulted from or was associated with service-connected migraine headaches. 

The preponderance of the probative medical evidence is against the claim. Although in a March 2012 statement, Dr. D. M. stated that it was likely that the Veteran's current Meniere's disease was a result of his service due to the tympanoplasty performed in the 1950's and his exposure to radiation and chemotherapy for his otitis media treatment, the basis or bases of his opinion are unknown.

The law provides that VA is obligated to consider and articulate reasons or bases for its evaluation of a treating physician's opinion. See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).

The primary inquiry in the evaluation of medical opinion evidence involves inquiry into the bases for the physicians' opinions, singly or in combination with each other, examining factors such as the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. Guerreri, 4 Vet. App. At 470-71. 

The probative value of the May 2012 private opinion is lessened for failure to explain the medical basis for diagnosis, address the Veteran's medical history, and was based on a flawed factual premise in that the STRs do not reflect that the Veteran had a tympanoplasty in service. 

While a physician is competent to render medical opinions, such competence does not extend to the factual underpinnings of the opinion. See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant); see also Jones (Stephen) v. West, 12 Vet. App. 383 (1999) (where a veteran with service-connected PTSD sought service connection for the residuals of a broken leg, sustained in a motorcycle accident. His treating physician opined that "thrill seeking behavior," typical in PTSD patients, in part had caused the veteran's recklessness. However, evidence was of record indicating that the veteran had told police officers and bystanders immediately after the accident that he had exercised care when riding his motorcycle, and that a car struck him as he was attempting to negotiate a turn. The Court found the physician's opinion not sufficient to well-ground the claim under then applicable law, because although the veteran was competent to testify as to the sequence of events of the accident, the physician was not an eyewitness to the accident, so that any opinion regarding what actions or sequence of events caused the accident was outside the scope of his competence. Id. at 386); see Coghill v. Brown, 8 Vet. App. 342 (1995).

The Veteran submitted an undated article correlating ear infections to dizziness.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence. See Wallin v. West, 11 Vet. App. 509, 514 (1998); 38 C.F.R. § 3.159(a) (1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses). However, the Court has held that medical evidence that is speculative, general or inconclusive in nature cannot support a claim. See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996). The Board does not find this article highly probative - the Veteran clearly has periods of dizziness and such is not in dispute.  At issue is whether he has a diagnosis of Meniere's disease.

The record fails to demonstrate that there were any incidents of a Meniere's syndrome during the Veteran's period of active service. The Veteran's August 1955 pre-separation report of medical examination showed that his ears and neurologic systems were within normal limits at separation, which is highly probative as to the Veteran's condition at the time of his release from active duty, as it was generated with the specific purpose of ascertaining the Veteran's then-physical condition, as opposed to his current assertion which is proffered in an attempt to secure VA compensation benefits. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision). The separation examination report is entirely negative for Meniere's syndrome and weighs against the claim.

Further, there is no evidence of the manifestation of symptoms which would be associated with Meniere's syndrome until July 1997 and September 1999, at which time only a provisional diagnosis was made and not confirmed on detailed medical inquiry. The most probative medical evidence reflects that the Veteran does not have a diagnosis of Meniere's syndrome. 

Similarly, as there is no evidence of a diagnosis of Meniere's disease it was not caused or aggravated by the service-connected migraine headaches and asbestosis. Therefore, service connection on a secondary basis is also not warranted. See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 439.

The Board has considered the assertions of the Veteran in support of his claim that he has Meniere's syndrome as a result of his service, to include his service-connected migraine headaches and asbestosis. However, the question of a disability requires competent medical evidence of diagnosis, which has not been proffered. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim). See also Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

While the Veteran may be competent to describe the extent of his current symptomatology, there is no evidence that he possesses the requisite medical training or expertise necessary to be rendered competent to offer evidence on matters such as medical diagnosis or medical causation of Meniere's syndrome. Cromley v. Brown, 7 Vet. App. 376, 379 (1995). His subjective report of symptoms has been investigated by competent medical examiners, as in the third prong of Jandreau, and his allegation that he has Meniere's disease is not substantiated. 

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for Meniere's syndrome.



ORDER

Service connection for Meniere's syndrome, to include on a secondary basis, is denied.


REMAND

The Veteran contends that during a June 2000, non-VA hospitalization for back surgery, he sustained a migraine headache which caused dyspnea, which in turn caused a fall. He argues that as a result of this fall, he sustained a pulmonary embolus, which caused pulmonary vascular disease. Alternatively, he argues that his now service-connected asbestosis and/or asbestos exposure caused pulmonary vascular disease. 

The Court noted in the August 2009 JMR that the Veteran had claimed entitlement to service connection for pulmonary vascular disease secondary to Meniere's disease and/or secondary to his service-connected asbestosis, but the November 2008 Board decision did not address those theories of entitlement. As, per Robinson v. Mansfield, 21 Vet. App. 545 (2008), the Board must address all theories of entitlement explicitly raised by the claimant and the evidence of record, the Board finds that additional medical opinions are necessary. There is no medical opinion of record as to whether or not the Veteran experiences pulmonary vascular disease on a basis secondary to asbestosis.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

1. Contact the Veteran and ascertain if he has any medical or other evidence pertaining to pulmonary vascular disease that is not currently of record. Provide authorizations for the release of any records and obtain them. All records and/or responses received should be associated with the claims folder. If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

2. Upon the Veteran's response or after the passage of a reasonable amount of time, schedule the Veteran for a VA examination to ascertain whether he has pulmonary vascular disease as a result of his active duty service. The following considerations will govern the examination:
 
The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The examiner's attention is called to the following: 

* STRs reflect in-service treatment for acute suppurative otitis in December 1951, when he was hospitalized for two weeks, administered an unspecified "chemotherapy" and released to duty.

* In January 1953, he was again treated for otitis.

* August 1955 pre-separation report of medical examination found no abnormalities of the pulmonary, vascular, and neurological systems. 

* Upon discharge, Naval medical authorities assigned him an overall "profile" indicating that he had a "high level" of physical fitness.

* In June 2000, the Veteran fainted after rising from bed.

* In October 2000, the Veteran was diagnosed by a VA physician as having a probable acute pulmonary embolism.

* A February 2002 VA treatment note reflects that the Veteran had three prior pulmonary embolisms.

* A June 2003 note reflects that the Veteran had a pulmonary embolism after back surgery in 1997.

* A May 2004 VA treatment records reference the Veteran having pulmonary embolism following back surgery in June 2000.

* An August 2004 VA treatment note indicated that the Veteran did not have recurrent pulmonary embolisms, but one postoperative pulmonary embolism.

* A January 2006 treatment note stated that the Veteran had not experienced a pulmonary embolism for a year and a half. 

* A June 2006 note stated that there was no evidence of current pulmonary embolism.

* A May 2007 note stated that the Veteran experienced pulmonary embolisms after a back surgery in 2000 and lung surgery in July 2006.

The examiner must review the evidence of record with attention to the service and post-service treatment records and provide the following opinions:

* Does the Veteran have a diagnosis of pulmonary vascular disease(or isolated, past pulmonary embolism(s)) incurred in or aggravated by his active duty service, service-connected asbestosis or migraine headache disabilities?

* If the Veteran has pulmonary vascular disease, if any, is it a separate manifestation of symptomatology from the service-connected asbestosis?

The examiner must provide an opinion, with a detailed explanation based on the evidence of record, as to whether the Veteran has pulmonary vascular disease that was caused or aggravated by military service. 

3. Thereafter, the RO/AMC will undertake any other appropriate examinations and development. After undertaking any additional development deemed necessary, readjudicate the claim. If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for a response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


